


110 HR 5936 IH: Alopecia Areata Medicaid Improvement

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5936
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mrs. Wilson of New
			 Mexico (for herself and Ms.
			 Eshoo) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  States to provide hair prostheses under the Medicaid Program for individuals
		  diagnosed with alopecia areata.
	
	
		1.Short titleThis Act may be cited as the
			 Alopecia Areata Medicaid Improvement
			 and Parity Act of 2008.
		2.FindingsThe Congress finds as follows:
			(1)Alopecia areata is
			 a highly unpredictable, autoimmune skin disease resulting in the loss of hair
			 on the scalp and elsewhere on the body.
			(2)Approximately
			 5,000 Medicaid recipients suffer from the most severe forms of the condition,
			 alopecia areata universalis or alopecia areata totalis, which are characterized
			 by the total, or near total, loss of all body and scalp hair.
			(3)Adults with
			 alopecia areata universalis and totalis have lost jobs, been harassed or
			 accused of belonging to extremist cults because of their hair loss. Children
			 with the condition have been moved to special education classes and ostracized
			 by their peers.
			(4)Dermatologists
			 consider it entirely appropriate and necessary that patients with alopecia
			 areata be reimbursed for a hair prosthesis. Dermatologists also state that the
			 need for a hair prosthesis is much the same as the need for a leg prosthesis
			 and is sometimes the best therapeutic alternative available.
			(5)Twelve States already provide Medicaid
			 coverage for hair prostheses for people with alopecia areata because these
			 devices are considered medically necessary when prescribed by a
			 physician.
			3.Improvement of
			 alopecia areata coverage under Medicaid
			(a)In
			 generalSection 1902(a)(10) of the Social Security Act (42 U.S.C.
			 1396a(a)(10)) is amended—
				(1)by striking
			 and at the end of subparagraph (F);
				(2)by adding
			 and at the end of subparagraph (G); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(H)that if medical
				assistance is included for inpatient hospital services for an individual, then
				the plan must include making medical assistance available to the individual for
				annual coverage of one scalp hair prosthesis if the individual is diagnosed
				with alopecia areata universalis or alopecia areata totalis or if the
				individual’s attending physician certifies in writing the medical necessity of
				that proposed course of rehabilitative
				treatment;
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to items furnished on or after January 1, 2009, without regard to
			 whether or not final regulations to carry out such amendments have been
			 promulgated by such date.
			
